Citation Nr: 1420574	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-41 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for tinnitus and assigned a 10 percent rating; and, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, both effective from May 22, 2008.

The Veteran disagreed with the noncompensable disability rating assigned for the service-connected bilateral hearing loss.  His Notice of Disagreement (NOD), in that regard, was received at the RO in October 2009.  The RO issued a Statement of the Case (SOC) in August 2010.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in October 2010.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in December 2010.  A transcript of his testimony is associated with the claims file.  

In May 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.


FINDING OF FACT

The Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores is no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability have not been more nearly approximated during the period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A pre-rating letter mailed to the Veteran in June 2008 provided notice of the information and evidence needed to substantiate a claim of service connection for hearing loss; and, how effective dates and initial disability ratings are assigned following a grant of service connection.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional notice regarding VA's duty to notify and assist the Veteran is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, VA treatment records, and claims submissions have been obtained and associated with the record.  The Veteran has identified and submitted (or provided VA the authority to obtain on his behalf) private medical records in support of his claim.  All identified records have been obtained to the extent they are available, and the Veteran has not indicated otherwise.  

The RO complied with the February 2013 remand directives by obtaining recent VA treatment records and affording the Veteran a VA examination to determine the level of hearing loss and the functional effects caused by the Veteran's bilateral hearing loss.  As such, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and they are either duplicative of evidence already in the paper file, or they are separately identified and summarized below.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  





II.  Service Connection

The Veteran seeks a compensable rating for his service-connected hearing loss.  In a January 2009 rating decision, service connection for hearing loss was granted and a noncompensable disability rating was assigned from May 22, 2008.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

A review of the record, as summarized below, establishes that the Veteran's hearing loss has not been compensable at any time covered by this claim.  

The Veteran was afforded a VA examination in December 2008 in conjunction with his claim of service connection for hearing loss.  At that examination the audiogram results were as follows on the authorized audiological evaluation in December 2008, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
25
90
LEFT
5
10
45
85

The average puretone loss in the right ear is 36.25, and the average puretone loss in the left ear is 33.75.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

The record also contains a May 2010 outpatient treatment record showing similar audiometric findings as those summarized above.  The results were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
25
90
LEFT
5
15
45
85

An Individual Audio Report from the Veteran's former employer shows hearing test scores from 1974 to August 2010.  The results from this testing did not produce results worse than what was demonstrated during the December 2008 VA examination.  

The Veteran has also submitted private audiological test results from December 2010 which appears to show a similar pattern of hearing loss, although the audiogram is difficult to interpret due to bad copy quality, and there are no speech discrimination scores recorded.  Another private audiogram from December 2011 demonstrates a puretone average (1000 Hz, 2000, Hz, 3000 Hz, and 4000 Hz) of 43.75 in the right ear and 46.25 in the left ear.  However, no speech recognition scores accompany that audiogram, and it is therefore not valid for rating purposes.  

During the August 2010 hearing at the RO, the Veteran indicated he was told at VA that it was borderline as to whether he needed hearing aids.  He also testified that he had hearing tests at his job annually.  

A private audiogram from April 2012 provided the following audiometric findings:  




HERTZ



1000
2000
3000
4000
RIGHT
5
15
40
90
LEFT
5
15
45
90

The average puretone loss in the right ear is 37.55 and the average puretone loss in the left ear is 38.25.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

Even assuming that the speech discrimination scores were based on the required Maryland CNC test, these figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

In May 2012, the Veteran testified at a Board hearing that he started wearing hearing aids as of two years ago.  He reported that he could not hear his wife speak unless he was looking at her.  He also could not hear his brakes squealing and had to rely on others to tell him if there was a brake problem with his car.  He also watched television at a high volume.  With the hearing aids, he could hear his wife clearer and turn down the volume a little bit.  

In June 2012 lay statements, the Veteran's spouse, oldest son, and two other family members described the functional impact of the Veteran's hearing loss.  They all indicated that the noise level in the house is very loud, with the television and/or radio as loud as possible.  The family members noted that the Veteran rarely talked on the phone because he cannot hear most people.  His son indicated that he has slept through a fire alarm, children screaming, and a tornado.  

At a VA authorized audiological examination in February 2013, the following findings were made:




HERTZ



1000
2000
3000
4000
RIGHT
5
10
30
90
LEFT
5
10
45
90

The average puretone loss in the right ear is 34 (33.75 rounded up to the nearest whole number) and the average puretone loss in the left ear is 38 (37.5 rounded up to the nearest whole number).  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

These figures, when applied to 38 C.F.R. § 4.85, Table VI, correspond to Level I hearing in the right ear and Level I hearing in the left ear.  Application of these levels to Table VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

Regarding the impact of the hearing loss on ordinary conditions of daily life, the Veteran reported difficulty hearing and communicating with his wife, he has trouble hearing the television, car noise, speech in the car, and talking on the phone.  See February 2013 examination report.  The February 2013 examiner expected that the Veteran would have mild difficulty understanding conversational speech in all listening situations; increased difficulty understanding speech when there is some type of competing noise or speech in the environment, and mild difficulty understanding on the phone, television and radio.  The examiner also expected that the Veteran would have difficulty hearing softer sounds or environmental noises or alerting sounds such as alarms or buzzers depending on their pitch; and, the intensity is more likely if the sound is of a higher frequency above 3000 Hz.  
Unfortunately, despite the Veteran's hearing difficulties, a compensable rating for bilateral hearing loss is not assignable at any time during the period of time covered by this claim because the audiological testing results summarized above do not correspond to higher than a Level 1 hearing in the right ear or higher than a Level 1 hearing in the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The possibility of staged ratings was considered, however, there are no distinct periods of time where a compensable rating could be assigned based on the evidence of record.  

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations where the veteran is deaf) and 4.86, (pertaining to exceptional patterns of hearing impairment) have also been considered; but, the results of the audiometric examinations of record during the appeal period clearly show that these provisions are not applicable in this case.  There is no other pertinent medical evidence of record that would entitle the Veteran to a compensable rating for the service-connected bilateral hearing loss.  

In reaching this decision, the Veteran's contentions regarding the severity of his hearing loss have been considered.  There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on examination are consistent with the Veteran's assertions that he has difficulty hearing.  The objective findings on examination, however, do not allow for the assignment of a compensable rating in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  Although unfortunate, the numeric designations in this case correlate to no higher than a 0 percent disability rating.  See 38 C.F.R. § 4.85, Tables VI-VII.

The Board has also considered whether referral for consideration of an extra-schedular rating is warranted.  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Here, the Veteran's service-connected hearing loss is manifested by signs and symptoms such as hearing difficulty, particularly in adverse listening conditions, which includes higher-pitched sounds and voices, as reported by the Veteran and the examiner at the February 2013 VA examination.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to levels of hearing loss disability.  See 38 C.F.R. §§  4.85, 4.86, 4.87 (2013).  

Given the various levels of hearing impairment, and with consideration of exceptional patterns of hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by hearing impairment.  The Veteran is able to communicate effectively with examiners, drive a car and perform activities of daily living.  In short, there is nothing exceptional or unusual about the Veteran's hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

The preponderance of the evidence is against the claim for a compensable disability rating for the service-connected hearing loss; thus, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  







ORDER

A compensable rating for the service-connected hearing loss is denied for the entire period covered by this appeal.  





____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


